Citation Nr: 1519087	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  08-14 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus with erectile dysfunction and diabetic retinopathy, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.

3.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from April 1973 to May 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2006 and June 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The issues of service connection for bilateral carpal tunnel syndrome and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected diabetes mellitus does not require regulation of activities.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice was provided in February 2006.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that the rating criteria was included in a statement of the case and the Veteran has been represented by a service organization throughout the appeal.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has obtained VA medical records; assisted the Veteran in obtaining evidence; and obtained VA examinations in April 2009 and February and April 2011.  The examinations and the rest of the records are adequate as they provide all information necessary to rate the disability at issue.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran filed the claim at issue in February 2006.  

The Veteran's diabetes mellitus with erectile dysfunction and diabetic retinopathy is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under this code, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, warrants a 20 percent rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent rating.  The Diagnostic Code defines regulation of activities as avoidance of strenuous occupational and recreational activities.  NOTE (1) to Diagnostic Code 7913 indicates to rate compensable manifestations of diabetes mellitus separately unless they are part of the criteria to support a 100 percent rating under Diagnostic Code 7913.  The Veteran has service-connected chronic renal insufficiency as well as right and left lower extremity peripheral neuropathy which are each rated separately and are not on appeal.

On filing his claim in February 2006, the Veteran reported that he takes insulin twice a day and is on a restricted diet and restricted activities.   

On VA examination in April 2009, it was reported that his current treatment was insulin twice a day and that his response to treatment had been fair.  The examiner indicated that there were no effects of diabetes mellitus on the Veteran's usual daily activities.  

On VA examination in February 2011, it was noted that the Veteran had been started on oral treatment for diabetes mellitus but that by the 1990, he needed to be on insulin.  His oral treatment had been stopped and now he was only on insulin.  

On VA general medical examination in April 2011, the Veteran again reported that his current diabetes mellitus treatment was insulin and that there were no side effects from current treatments.  The examiner indicated that there were no effects on the Veteran's usual occupation or usual daily activities and no resulting work problems.  Regarding the question of whether his activities were restricted to prevent hypoglycemia, it was reported that he denied hypoglycemia.  He was on a diabetes diet and insulin injections twice daily.  It was reported that he was not restricted in his ability to perform strenuous activities.  

In May 2011, the Veteran stated that he was currently taking insulin and on restricted diet and restricted activities.  

During the course of the claim, there have been many instances of VA treatment, through March 2014, and in none of the treatment records is there any indication from any VA health care provider that the Veteran must regulate his activities due to his service-connected diabetes mellitus.  

Based on the evidence, the Board finds that the Veteran's diabetes mellitus does not require regulation of activities.  There are a number of indications in the record that it does not, and the Board finds them to be more probative than the Veteran's February 2006 and May 2011 statements that he is on restricted activities.  First, at the time of the April 2009 VA examination, it was indicated that the Veteran's treatment was with medication.  No mention was made of the need for regulation of activities and the examiner indicated that the Veteran's diabetes mellitus had no effect on his usual daily activities.  Also contrary to the Veteran's assertions, an examiner in February 2011 indicated that the Veteran's only current treatment was insulin.  Furthermore, on VA examination in April 2011, the Veteran repeated that his treatment was with insulin, and he indicated that there were no side effects of it.  The examiner further indicated that there were no effects on his usual occupation or usual daily activities, and that he did not have activities restricted due to diabetes mellitus to prevent hypoglycemia.  He was on a diabetes diet along with insulin, and the examiner indicated that he was not restricted in his ability to perform strenuous activities.  Furthermore, in none of the numerous medical records of record spanning from the onset of his claim in February 2006 until 2014 is there any suggestion that the Veteran must regulate his activities to control his diabetes mellitus, and the opposite would be expected if such were the case.  Furthermore, it is not argued or shown that the Veteran's erectile dysfunction and diabetic retinopathy are separately compensable under rating schedule criteria.  The examiner in February 2011 indicated that there were no signs of diabetic retinopathy at that time, and the April 2011 VA examination report indicates that with oral medication, the Veteran is able to have intercourse with normal ejaculation.  Accordingly, in light of pertinent rating criteria, the Board finds that a schedular rating in excess of 20 percent for the Veteran's service-connected diabetes mellitus with erectile dysfunction and diabetic retinopathy is not warranted.  

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected diabetes mellitus with erectile dysfunction and diabetic retinopathy.  The rating criteria contemplate the impairment demonstrated; hence, referral for consideration of extraschedular ratings is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

A disability rating in excess of 20 percent for diabetes mellitus is denied.


REMAND

The Veteran seeks service connection for bilateral carpal tunnel syndrome, claiming it to be secondary to his service-connected diabetes mellitus in a February 2006 letter.  In January 2011, he claimed TDIU due to all of his service-connected conditions, and he is claiming his carpal tunnel syndrome is service-connected and so it is fair to assume that he is claiming that he is unemployable in part due to it.  As such, his claim for TDIU is inextricably intertwined with his claim for service connection for carpal tunnel syndrome and so a final Board decision on it is deferred pending remand action ordered on carpal tunnel syndrome.  On the matter of service connection for bilateral carpal tunnel syndrome, there was a VA examination in February 2011, with the examiner opining that the Veteran's carpal tunnel syndrome was not due to his service-connected diabetes mellitus.  However, there has been no VA medical opinion on the matter of whether the Veteran's service-connected diabetes mellitus has aggravated his carpal tunnel syndrome, and one is necessary in light of 38 C.F.R. §§ 3.159, 3.310.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine (i) the likely etiology of his bilateral carpal tunnel syndrome and (ii) the impact of the Veteran's service-connected disabilities on his ability to secure and follow a substantially gainful occupation.

The claims folder and copies of all pertinent records should be made available to the examiner for review.  

Based on the examination and review of the record, the examiner should address the following:  

(a)  is it at least as likely as not (a probability of at least 50 percent) that the Veteran's bilateral carpal tunnel syndrome has been caused by his service-connected diabetes mellitus?  

(b)  is it at least as likely as not (a probability of at least 50 percent) that the Veteran's bilateral carpal tunnel syndrome has been aggravated by his service-connected diabetes mellitus?  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of carpal tunnel syndrome present (i.e., a baseline) before the onset of the aggravation. 

(c)  The examiner is requested to comment on the functional impairment caused solely by the Veteran's service-connected disabilities (chronic renal insufficiency; diabetes mellitus with erectile dysfunction and diabetic retinopathy; and peripheral neuropathy of the bilateral lower extremities), to include whether they rendered him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided. 

2.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


